Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 19, 23 are pending.  Claims 7, 11, 19 have been amended.   Claims 20 - 22 have been canceled.   Claims 1, 12, 23 are independent.  File date is 10-21-2019.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 8, 10 - 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Patent No. CN105608886A).     	

Regarding Claims 1, 12, 23, Lu discloses a system and a method and a non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions configured to cause a computing device to perform operations, the system, method, and non-transitory computer readable medium comprising:
a)  at least one non-transitory computer-readable storage medium including a set of instructions; b) at least one processor in communication with the at least one non-transitory computer-readable storage medium, wherein when executing the instructions (Lu page 5, ll 11-17: device includes a central processing unit (CPU) 201 that can execute in accordance with a program stored in a read only memory (ROM) or a program loaded from the storage unit into a random access memory (RAM); a variety of appropriate actions and processes, various programs and data required for the operation of the device are also stored), the at least one processor is directed to:
c)  determine one or more preliminary target sub-areas among a plurality of sub-areas that make up an area; (Lu page 3, ll 7-11: a partition refers to a sub-area within a region related to a geographic location; a partition (sub-area) is an artificially divided area; a partition does not mean the size of its area, but only represents a subset of the area; page 1, ll 21-23: determining a geographic location based partition; obtaining a current demand quantity of vehicles associated with partition; determining a desired number of vehicle demand related to partition)    
d)  obtain a trained model that is configured to generate a value for a first indicator based on one or more features related to each of the preliminary target sub-areas; (Lu page 2, ll 3-6: training to determine an expected number of vehicle demand associated with a partition based on at least one of a base feature, a historical feature, and a real-time feature; page 4, ll 41-45: random forest training is used to predict the expected number of vehicle-related needs associated with a partition (sub-area) based on historical features, real-time features, and base features; in machine learning, a random forest is a classifier that contains multiple decision trees, and categories of its output are determined by the mode of categories output by the individual trees)    
e)  obtain, for each of the one or more preliminary target sub-areas, feature information of the one or more features, at least part of the feature information being associated with a designated time; (Lu page 1, ll 31-34: historical features include: partition-related vehicle divided concurrent demand or partition-related transaction rate data (selected feature: historical)) and
f)  determine a value of the first indicator at the designated time for each of the one or more preliminary target sub-areas based on the trained model and the feature information. (Lu page 1, ll 31-34: historical features include: partition-related vehicle divided concurrent demand or partition-related transaction rate data; (historical feature: values or indicators associated with historical feature information))        

Regarding Claims 2, 13, Lu discloses the system of claim 1 and the method of claim 12, wherein to determine the one or more preliminary target sub-areas among the plurality of sub-areas, the at least one processor is further directed to:
a)  obtain a historical value of a second indicator of each of the plurality of sub- areas; (Lu page 1, ll 31-34: historical features include: partition-related vehicle divided concurrent demand or partition-related transaction rate data; (historical feature: values or indicators associated with feature information)) and
b)  determine the one or more preliminary target sub-areas among the plurality of sub-areas based on the historical values of the second indicator of the plurality of sub-areas. (Lu page 1, ll 33-35: real-time feature includes a change in the number of vehicle demand or demand quantity in a time period (transaction rate) prior to the current time associated with the partition)    

Regarding Claim 3, 14, Lu discloses the system of claim 2 and the method of claim 13, wherein to determine the one or more preliminary target sub-areas among the plurality of sub-areas based on the historical values of the second indicator of the plurality of sub-areas, the at least one processor is further directed to:
a)  determine, for each of the plurality of sub-areas, whether the historical value of the second indicator exceeds a first threshold; (Lu page 1, ll 31-34: historical features include: partition-related vehicle divided concurrent demand or partition-related transaction rate data; (historical feature: values or indicators associated with feature information)) and
b)  for each of the plurality of sub-areas, upon a determination that the historical value of the second indicator exceeds the first threshold, designate the sub-area as the one or more preliminary target sub-areas. (Lu page 4, ll 12-18: Guomao Division had a demand for 800 taxis (vehicles) during the same period of time from 19:00 to 20:00 on January last year, and 600 orders (with a turnover rate of 75%) during this time period; International Trade Zone has only 200 taxis (vehicles) at this time (18:30 on January this year); it can be seen that Guomao division at this time has a large demand (exceeding historical threshold); taxis (vehicles) needed to be dispatched from other divisions to International Trade Zone)    

Regarding Claims 4, 15, Lu discloses the system of claim 1, wherein the at least one processor is further directed to: divide the area into the plurality of sub-areas according to a pre-determined rule before determining one or more preliminary target sub-areas. (Lu page 2, ll 3-6: training to determine an expected number of vehicle demand associated with a partition based on at least one of a base feature, a historical feature, and a real-time feature; page 4, ll 41-45: random forest training is used to predict the expected number of vehicle-related needs associated with a partition (sub-area) based on historical features, real-time features, and base features)    

Regarding Claims 5, 16, Lu discloses the system of claim 1, wherein the at least one processor is further directed to: determine one or more target sub-areas based on the values of the first indicator of the one or more preliminary target sub-areas. (Lu page 2, ll 3-6: determining expected amount of vehicle demand associated with a partition (sub-area) comprises determining an expected number of vehicle demand associated with the partition (sub-area) based on at least one of a base feature, a historical feature, and a real-time feature)    

Regarding Claims 6, 17, Lu discloses the system of claim 5, wherein the at least one processor is further directed to: redistribute one or more resources among the target sub-areas based on the values of the first indicator of the preliminary target sub-areas. (Lu page 4, ll 12-18: Guomao Division had a demand for 800 taxis during the same period of time from 19:00 to 20:00 on January last year, and 600 orders (with a turnover rate of 75%) during this time period; International Trade Zone has only 200 taxis at this time (18:30 on January this year); it can be seen that Guomao division at this time has a large demand (exceeding historical threshold); taxis need to be dispatched from other divisions to International Trade Zone; (resources or vehicles are redistributed between partitions (sub-areas))    

Regarding Claims 7, 18, Lu discloses the system of claim 1 and the method of claim 12, wherein to obtain the trained model related to the first indicator, the at least one processor is further directed to:
(1) obtain historical feature information of the one or more features and historical values of the first indicator of a plurality of preliminary target sub-areas; (Lu page 2, ll 3-6: training to determine an expected number of vehicle demand associated with a partition based on at least one of a base feature, a historical feature, and a real-time feature; page 4, ll 41-45: random forest training is used to predict the expected number of vehicle-related needs associated with a partition (sub-area) based on historical features, real-time features, and base features; in machine learning, a random forest is a classifier that contains multiple decision trees, and categories of its output are determined by the mode of categories output by the individual trees)    
(2) train a preliminary model with a first portion of the historical feature information and historical values by using a loss function, wherein the loss function is based on predicted values generated by the preliminary model and the first portion of the historical values of the first indicator; (Lu page 4, ll 41-45: random forest training is used to predict the expected number of vehicle-related needs associated with a partition (sub-area) based on historical features, real-time features, and base features; in machine learning, a random forest is a classifier that contains multiple decision trees, and categories of its output are determined by the mode of categories output by the individual trees) and
(3) repeat steps (1)-(2) upon a determination that the loss of function is more than a second threshold, or designate the preliminary model as a trained preliminary model related to the first indicator upon a determination that the loss function is less than the second threshold. (Lu page 4, ll 12-18: Guomao Division had a demand for 800 taxis during the same period of time from 19:00 to 20:00 on January last year, and 600 orders (with a turnover rate of 75%) during this time period; International Trade Zone has only 200 taxis at this time (18:30 on January this year); it can be seen that Guomao division at this time has a large demand (exceeding historical threshold); taxis need to be dispatched from other divisions to International Trade Zone; (resources or vehicles resources are predicted and redistributed when actual demand is greater than predicted demand between partitions (sub-areas))    

Regarding Claims 8, 19, Lu discloses the system of claim 7, wherein the at least one processor is further configured to:
(4) verify the trained preliminary model with a second portion of the historical feature information and historical values by determining a model validation parameter is less than a third threshold; (Lu page 4, ll 41-45: random forest training is used to predict the expected number of vehicle-related needs associated with a partition (sub-area) based on historical features, real-time features, and base features; in machine learning, a random forest is a classifier that contains multiple decision trees, and categories of its output are determined by the mode of categories output by the individual trees) and
(5) repeat steps (1)-(3) upon a determination that the validation parameter is more than the third threshold, or designate the trained preliminary model as the trained model upon a determination that the model validation parameter is less than the third threshold. (Lu page 4, ll 12-18: Guomao Division had a demand for 800 taxis during the same period of time from 19:00 to 20:00 on January last year, and 600 orders (with a turnover rate of 75%) during this time period; International Trade Zone has only 200 taxis at this time (18:30 on January this year); it can be seen that Guomao division at this time has a large demand (exceeding historical threshold); taxis need to be dispatched from other divisions to International Trade Zone; (resources or vehicles resources are predicted and redistributed when actual demand is greater than predicted demand between partitions (sub-areas))    

Regarding Claim 10, Lu discloses the system of claim 1, wherein the first indicator is associated with at least one of a service supply, a service demand, and a demand-supply gap of an Online to Offline (O2O) service. (Lu page 1, ll 31-34: historical features include: partition-related vehicle divided concurrent demand or partition-related transaction rate data; (historical feature: values or indicators associated with feature information; page 4, ll 12-18: Guomao Division had a demand for 800 taxis during the same period of time from 19:00 to 20:00 on January last year, and 600 orders (with a turnover rate of 75%) during this time period; International Trade Zone has only 200 taxis at this time (18:30 on January this year); it can be seen that Guomao division at this time has a large demand (exceeding historical threshold); taxis need to be dispatched from other divisions to International Trade Zone; (selected: service demand, service supply))    

Regarding Claim 11, Lu discloses the system of claim 1, wherein the one or more features comprise at least one of time, location, weather, traffic, policy, news, road condition, service order, service requester, or service provider. (Lu page 1, ll 31-34: historical features include: partition-related vehicle divided concurrent demand or partition-related transaction rate data; (historical feature: values or indicators associated with feature information; page 4, ll 12-18: Guomao Division had a demand for 800 taxis during the same period of time from 19:00 to 20:00 on January last year, and 600 orders (with a turnover rate of 75%) during this time period; International Trade Zone has only 200 taxis at this time (18:30 on January this year); it can be seen that Guomao division at this time has a large demand (exceeding historical threshold); taxis need to be dispatched from other divisions to International Trade Zone; (selected: service order, service provider))    

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Gusev et al. (US PGPUB No. 20170083625).

Regarding Claim 9, Lu discloses the system of claim 1, wherein a trained model related to the first indicator. (Lu page 2, ll 3-6: determining expected amount of vehicle demand associated with a partition (sub-area) comprises determining an expected number of vehicle demand associated with the partition (sub-area) based on at least one of a base feature, a historical feature, and a real-time feature; page 4, ll 41-45: in machine learning, a random forest is a classifier that contains multiple decision trees, and categories of its output are determined by the mode of categories output by the individual trees)
Lu does not explicitly disclose trained model is a gradient boosting decision tree (GBDT) model.
However, Gusev discloses wherein trained model is a gradient boosting decision tree (GBDT) model. (Gusev ¶ 084, ll 1-3: machine learning algorithm using a Friedman's gradient boosting decision trees (GBDT) model; ¶ 218, ll 1-7: machine learning algorithm of the prediction server is trained to predict popularity associated with a content item; different features received are used as training dataset for a Friedman's gradient boosting decision trees (GBDT) model)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu for trained model is a gradient boosting decision tree (GBDT) model as taught by Gusev. One of ordinary skill in the art would have been motivated to employ the teachings of Gusev for the benefits achieved from a system utilizing multiple training algorithms such as GBDT in the processing of online service information within a network environment.  (Gusev ¶ 084; ¶ 218)    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYUNG H SHIN/                                                                                                 7-19-2022Primary Examiner, Art Unit 2452